[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: DEFENDANTDONALD MATTICE'S MOTION TO DISMISS (DOCKET ENTRY NO. 103)
Section 52-46a of the General Statutes requires that process in civil actions be returned to the Clerk of the Superior Court at least six days before the return date. In the instant action, process was returned seven days after same.
A late return of process renders an action voidable, Berginv. Bergin, 3 Conn. App. 566, 569; William T. Petzold, Inc. v.Commissioner of Revenue Services, 39 Conn. Sup. 247, 249 (1984), and the defendant has not waived the late return. Consequently, the Motion to Dismiss for failure to make timely return of process is granted.
WEST, J.